Dismissed and Memorandum Opinion filed July 15, 2004








Dismissed and Memorandum Opinion filed July 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00718-CV
NO. 14-04-00124-CV
____________
 
FRESH COAT, INC., Appellant
 
V.
 
LIFE FORMS, INC., Appellee
 

 
On
Appeal from the 125th District Court
Harris
County, Texas
Trial
Court Cause Nos. 00-59747 and 02-39408
 

 
M E M O R A N D U M   O P I N I O N
These are consolidated appeals from two judgments signed
April 23, 2003, and March 26, 2003.  On
April 28, 2004, appellant filed agreed motions to abate these appeals to
finalize a global settlement agreement in these and related cases.  Accordingly, the court granted the motions
and on May 6, 2004, the court abated the appeals for sixty days.
On July 7, 2004, appellant filed motions to dismiss these
appeals because all the cases have been settled.  See Tex.
R. App. P. 42.1.  The motions are
granted.




Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 15, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.